DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 3, 11 and 13 are amended.
Claim(s) 4-7, 10, 14-17 and 20 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22nd, 2021 was filed after the mailing date of the Final Office action on November 29th, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Interview 
An Examiner initiated interview was conducted on February 23rd, 2022 to provide clarification of proposed claim amendments (see interview summary paper # 20220223). 

Applicant’s amendments filed January 28th, 2022 do not place the claims in condition for allowance since previously cited prior art by “Kimba” in view of “Patwardhan” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.

Claim Objections
Applicant’s amendment of claims 3 and 13 to overcome an objection under minor informalities is being considered. The objection is withdrawn.

 
Response to Arguments
Applicant’s arguments (see remarks pages 5-9 of 10) filed January 28th, 2022 with respect to rejection of claim(s) 1-3, 8, 9, 11-13, 18 and 19 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Patwardhan is not related to "starting the timer when a duration when the terminal device is in the long DRX cycle is longer than a preset duration”... Patwardhan teaches only that the onDurationTimer is stopped upon detection of the downlink subframe, while this is different from the above stopping condition of claim 1... Patwardhan does not teach or even suggest stopping the timer if the terminal is no longer in the long DRX cycle before the timer expires... Therefore, Patwardhan does not disclose the operation of the timer according to the above quoted elements, and thus Patwardhan does not cure the deficiencies of Kimba, and none of Kimba, Patwardhan, or any combination thereof, teaches or even suggests the above- quoted elements.  [Remarks, pages 7-9 of 10].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

	In this case, Patwardhan et al. (US 2017/0064770 A1) pg. 11, ¶74 discloses as follows: 

	[0074] FIG. 9 illustrates an example of a communication timeline 900 including a plurality of subframes (e.g., numbered 0-9) for monitoring for downlink subframes and accordingly determining a DRX cycle. For example, a UE can begin monitoring for downlink subframes from an access point at 902, which can be based on detecting inactivity for a period of an inactivity timer, receiving a DRX command from an access point, etc., or otherwise starting an on-duration timer. This may include initializing the on-duration timer. In the depicted example, the UE can detect a downlink subframe in subframe 0, and can begin receiving communications over the contention-based channel in subframe 0 at 904. The UE can additionally initialize a minimum on-duration timer for receiving the downlink communications from the access point (which can be 4 subframes in this example). The UE may also stop the on-duration timer based on detecting the downlink subframe. Thus, once the on-duration and minimum on-duration timers are expired, the UE deactivates the communication resources (after subframe 3), and the UE can again monitor for downlink signals at 912 and can detect downlink signals at 914 in subframe 5. Accordingly, the UE can again initialize the minimum on-duration timer and end the on-duration timer. Moreover, in an example, after the UE deactivates the communication resources, the UE can monitor for downlink signals at 920, but may not detect downlink signals before expiration of the on-duration timer (e.g., after 15 subframes). In this example, the communication resources may be deactivated based on expiration of the on-duration timer and minimum on-duration timer. Accordingly, the UE can maintain deactivated communication resources and can begin to monitor for downlink subframes in a next DRX cycle.


	In other words, Patwardhan teaches “starting the timer when a duration when the terminal device is in the long DRX cycle is longer than a preset duration” and “stopping the timer if the terminal is no longer in the long DRX cycle before the timer expires...” by disclosing – 

	The UE receiving a DRX command from an access point, etc., for starting an on-duration timer, and the UE stopping the on-duration timer based on detecting the downlink subframe. The communication resources are deactivated based on expiration of the on-duration timer and minimum on-duration timer for the UE to maintain deactivated communication resources and can begin to monitor for downlink subframes in a next DRX cycle.
        
	Therefore a prima facie case of obviousness is established by KIMBA DIT ADAMOU (US 2020/0245295 A1) in view of Patwardhan et al. (US 2017/0064770 A1) under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

Lee et al.; Pub No.: (US 2018/0338332 A1); see fig. 12, pg. 7, ¶74.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469